Citation Nr: 0626695	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-03 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. J. Kramer, Law Clerk






INTRODUCTION

The appellant had active military service from July 1969 to 
July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision in 
which the RO that granted service connection and assigned an 
initial rating for plantar fasciitis, effective April 17, 
2001.  In January 2003, the appellant filed a Notice of 
Disagreement (NOD) with the assigned 10 percent rating.  The 
RO issued a Statement of the Case (SOC) in February 2004, and 
the appellant filed a substantive appeal (via VA Form 9, 
Appeal to the Board of Veterans' Appeals) in February 2004.

Because the claim involves a request for a higher rating 
following the grant of service connection, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the April 17, 2001 effective date of the grant of 
service connection, manifestations of the veteran's left foot 
impairment include pain, to include on motion, and an ataxic 
gait, but normal range of motion in the foot and great toe, 
and no redness or swelling; these findings are indicative of 
no more than overall moderate left foot impairment.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for plantar fasciitis of the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In a January 2006 post-rating notice letter ,the RO advised 
the appellant that in order to establish entitlement to a 
higher rating for his service connected disability, the 
evidence must show that the disability has worsened.  the 
January 2006 letter notified the appellant that evidence of 
increased severity could be in the form of a statement from a 
physician, medical treatment records, or statements from 
persons able to describe from personal observations how the 
disability had become worse.  The appellant was provided 
ample opportunity to respond before the claim was submitted 
to the Board for adjudication.  Accordingly, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claim and has 
been afforded ample opportunity to submit such information 
and evidence. 

The Board also notes that the RO's pre-rating letter of 
February 2002 and post-rating letters of January 2006 and 
September 2006 collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the February 2002 letter, the appellant was advised that 
VA is responsible for getting relevant records from any 
Federal agency, and that VA is also required to make 
reasonable efforts to obtain records held by non-Federal 
agencies such as private medical records, employment records, 
or records from state and local governments.  Further, the 
February 2006 letter specifically advised the appellant, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
additional pertinent evidence in your possession that 
pertains to your claim, please send it to us."  In the 
September 2006 letter, the RO notified the veteran of its 
second and last attempt to obtain records from an identified 
private medical care provider, and advised him as to what he 
could do to ensure that the records were received.
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the appellant has been afforded 
opportunities to present information and/or evidence in 
support of his claim after receiving notice.  In connection 
with the January 2006 and September 2006 notice letters 
(which completed VA's notice requirements and corrected any 
prior deficiencies) the appellant was provided further 
opportunities to present information and/or evidence 
pertinent to the appeal.  In June 2006, the appellant's 
representative filed a VA Form 646 stating that "all of the 
facts and evidence that the claimant is able to provide in 
support of the issue(s) advanced on appeal are contained in 
the claim folder."  The appellant's representative also 
stated that the appellant was submitting the case on the 
evidence of record.  At no time after his receipt of the 
notice letter has the appellant informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  
The Court also held that VA notice must include information 
regarding the effective date assigned.  In this case, the 
Board notes that this was accomplished in March 2006 when the 
RO sent the appellant a letter explaining the holding in 
Dingess/Hartman and notifying the appellant of the evidence 
needed to evaluate disabilities and determine the effective 
date of entitlement to benefits.  Further, any deficiencies 
in the notice provided are harmless because service 
connection has been granted, and there is no indication 
whatsoever that the appellant is challenging any effective 
date already assigned (the claim on appeal is limited to a 
claim for a higher initial rating). 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO has obtained the appellant's 
service medical records and treatment records from the 
Buffalo VA Medical Center (VAMC) dated from February 2004 to 
March 2004.  Additionally, the RO has obtained and associated 
with the claims file reports from the appellant's private 
physicians and chiropractor.  Further, the appellant has been 
afforded a VA medical examination in connection with this 
claim, the report of which is of record.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  The Board also finds that the record 
presents no basis for further development to create any 
additional evidence for consideration in connection with the 
current claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  



II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal of an original or initial rating and a claim for an 
increased rating.  12 Vet. App. 119, 126 (1999).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The appellant's left foot plantar fasciitis is rated as a 
residual of foot injury under Diagnostic Code 5284.  Under 
that diagnostic code, moderate impairment warrants a 10 
percent rating, moderately severe impairment warrants a 20 
percent rating, and severe impairment warrants a 30 percent 
rating.  A 40 percent rating is assigned for actual loss of 
use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6.  Use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered, 
is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding a higher 
rating.  See 38 C.F.R. §§ 4.2, 4.6.

In evaluating the severity of the appellant's left foot 
plantar fasciitis, the Board has considered the following 
medical evidence: private treatment records dated from 
February 2001 through September 2001; reports of VA medical 
examinations in August 2002 and March 2004;  private 
physician's statements dated in July 2002 and January 2003; 
private physician's treatment records dated from the periods 
from  February 2001 through March 2001, and from January 2006 
through February 2006; and a private chiropractor's statement 
and treatment records dated from February 2006 through March 
2006.  

Private medical records dated in February 2001 and March 2001 
indicate that the appellant had tenderness over the plantar 
fascia of the left foot and complained of discomfort and pain 
while working and standing.  The records reflect a diagnosis 
of plantar fasciitis and treatment with orthotic inserts and 
prescription pain medications.

The August 2002 VA examination report recounts the 
appellant's history and complaints.  On physical examination, 
the appellant had pain on deep palpitation of the left heel 
and over the dorsum midfoot of the left foot.  There was no 
swelling, redness or inflammation present.  The appellant had 
normal range of motion in the foot and great toe.  The 
appellant reported left foot pain that inhibited his work and 
leisure activities.

Private physician statements, dated in January 2003 and April 
2003, indicate that the appellant's pain did not abate with 
physical therapy and other treatments.  It is unclear whether 
the pain the physicians referred to were specifically 
associated with the appellant's plantar fasciitis disability 
or spine and lower back disabilities (which are service 
connected as secondary to plantar fasciitis and rated 
separately).

The March 2004 VA examination report indicates that the 
vascular status of the appellant's feet were within normal 
limits, with normal range of motion in the foot and great toe 
and no swelling or redness.  The examiner opined that the 
pain in the appellant's left foot is exacerbated by continued 
standing, walking, and working.  The examiner noted subtalar 
inversion and eversion of the left ankle versus no pain in 
the right ankle.  The examiner also noted that the appellant 
has an ataxic gait caused by his tendency to shift his weight 
to the right side to avoid some of the complications of the 
left foot pain.

The medical evidence described above, to include both VA 
examinations and private medical records, reflects that the 
appellant's left foot impairment is primarily manifested by 
pain-to include on deep palpitation of the left heel and 
over the dorsum midfoot of the left foot, and on subtalar 
inversion and eversion of the left ankle-and an ataxic gait; 
however, examiners also have noted that the veteran has 
normal range of motion of the foot and great toe, and no 
swelling or redness of the foot.  The Board points out that 
the veteran has sought service connection for left foot 
arthritis, a separate and distinct disability from plantar 
fasciitis.  However, even if the Board were to attribute all 
of the aforementioned left lower extremity findings to the 
disability currently under consideration, the Board would 
still find that such findings are indicative of in no more 
than overall moderate impairment of the left foot, consistent 
with the initial 10 percent rating assigned.  

While the March 2004 examiner noted some exacerbation of some 
pain by repeated activity (continued standing walking, and 
working), during which times the veteran could, conceivably, 
experience functional loss in addition to that shown 
objectively, the Board finds that, given the minimum 
objective findings shown, such functional loss is already 
contemplated in the current 10 percent rating assigned.  
There simply is no evidence objective evidence that the 
veteran experiences such disabling pain as a result of his 
plantar fasciitis of the left foot so as to warrant 
assignment of any higher disability rating under Diagnostic 
Code 5284.  (Parenthetically, the Board also note that, while 
the appellant clearly has a great deal of pain that 
interferes with his ability to work and walk for prolonged 
periods of time, much of this pain can be attributed other 
service connected disabilities for which the veteran is 
separately rated; as those disabilities are not now at issue, 
the extent of pain attributable to those disabilities is not 
for consideration in evaluating the disability that is the 
subject of the current appeal).  The Board also emphasizes 
that the record presents no basis for evaluating the 
veteran's disability under any other pertinent provision of 
the rating schedule.

For all the foregoing reasons, the Board determines that the 
rating criteria for disability rating in excess of 10 percent 
for plantar fasciitis have not been met at any point since 
the April 17, 2001 effective date of service connection.  
Accordingly, there is no basis for staged rating, pursuant to 
Fenderson, and the claim for an initial rating in excess of 
10 percent for plantar fasciitis of the left foot must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 10 percent for plantar 
fasciitis of the left foot is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


